Case 1:20-mc-00131-VSB Document 5-2 Filed 03/04/20 Page 1 of 13




                         EXHIBIT B
FRFS: Fedwire Participant Details
                       Case    1:20-mc-00131-VSB             https://www.frbservices.org/EPaymentsDirectory/detailFedwire.ht...
                                                   Document 5-2   Filed 03/04/20 Page 2 of 13



                                        (/index.html)




                                           Fedwire® Participant
                                           Details
                                           Name, Location and
                                           Routing Information
                                           Bank Name: BARCLAYS BANK, PLC
                                           Location: NEW YORK, NY
                                           Routing Number: 0260-0257-4
                                           Telegraphic Name: BARCLAYS PLC
                                           Revised: December 18, 2008
                                           Book-Entry Securities: Eligible
                                           Funds: Eligible

                                           Back To Results New search (searchFedwire.html) Revise
                                           search (reviseFedwireSearch.html)

                                           The eﬀective date of this Fedwire directory is March 02, 2020.




1 of 1                                                                                                          3/3/20, 4:53 PM
FRFS: Fedwire Participant Details
                       Case    1:20-mc-00131-VSB             https://www.frbservices.org/EPaymentsDirectory/detailFedwire.ht...
                                                   Document 5-2   Filed 03/04/20 Page 3 of 13



                                        (/index.html)




                                           Fedwire® Participant
                                           Details
                                           Name, Location and
                                           Routing Information
                                           Bank Name: FRBNY - MBS ACCT BNPP
                                           Location: NEW YORK, NY
                                           Routing Number: 0210-8967-3
                                           Telegraphic Name: FRBNPP
                                           Revised: November 17, 2011
                                           Book-Entry Securities: Ineligible
                                           Funds: Eligible

                                           Back To Results New search (searchFedwire.html) Revise
                                           search (reviseFedwireSearch.html)

                                           The eﬀective date of this Fedwire directory is March 02, 2020.




1 of 1                                                                                                          3/3/20, 4:53 PM
FRFS: Fedwire Participant Details
                       Case    1:20-mc-00131-VSB             https://www.frbservices.org/EPaymentsDirectory/detailFedwire.ht...
                                                   Document 5-2   Filed 03/04/20 Page 4 of 13



                                        (/index.html)




                                           Fedwire® Participant
                                           Details
                                           Name, Location and
                                           Routing Information
                                           Bank Name: THE BANK OF NEW YORK MELLON
                                           Location: NEW YORK, NY
                                           Routing Number: 0110-0123-4
                                           Telegraphic Name: BK OF NYC
                                           Revised: April 24, 2017
                                           Book-Entry Securities: Ineligible
                                           Funds: Eligible

                                           Back To Results New search (searchFedwire.html) Revise
                                           search (reviseFedwireSearch.html)

                                           The eﬀective date of this Fedwire directory is March 02, 2020.




1 of 1                                                                                                          3/3/20, 4:51 PM
FRFS: Fedwire Participant Details
                       Case    1:20-mc-00131-VSB             https://www.frbservices.org/EPaymentsDirectory/detailFedwire.ht...
                                                   Document 5-2   Filed 03/04/20 Page 5 of 13



                                        (/index.html)




                                           Fedwire® Participant
                                           Details
                                           Name, Location and
                                           Routing Information
                                           Bank Name: BANK OF AMERICA, N.A., NY
                                           Location: NEW YORK, NY
                                           Routing Number: 0260-0959-3
                                           Telegraphic Name: BK AMER NYC
                                           Revised: November 13, 2003
                                           Book-Entry Securities: Ineligible
                                           Funds: Eligible

                                           Back To Results New search (searchFedwire.html) Revise
                                           search (reviseFedwireSearch.html)

                                           The eﬀective date of this Fedwire directory is March 02, 2020.




1 of 1                                                                                                         3/3/20, 12:51 PM
FRFS: Fedwire Participant Details
                       Case    1:20-mc-00131-VSB             https://www.frbservices.org/EPaymentsDirectory/detailFedwire.ht...
                                                   Document 5-2   Filed 03/04/20 Page 6 of 13



                                        (/index.html)




                                           Fedwire® Participant
                                           Details
                                           Name, Location and
                                           Routing Information
                                           Bank Name: CITIBANK, N.A.
                                           Location: NEW YORK, NY
                                           Routing Number: 0210-0008-9
                                           Telegraphic Name: CITIBANK NYC
                                           Revised: June 22, 2012
                                           Book-Entry Securities: Eligible
                                           Funds: Eligible

                                           Back To Results New search (searchFedwire.html) Revise
                                           search (reviseFedwireSearch.html)

                                           The eﬀective date of this Fedwire directory is March 02, 2020.




1 of 1                                                                                                          3/3/20, 4:50 PM
FRFS: Fedwire Participant Details
                       Case    1:20-mc-00131-VSB             https://www.frbservices.org/EPaymentsDirectory/detailFedwire.ht...
                                                   Document 5-2   Filed 03/04/20 Page 7 of 13



                                        (/index.html)




                                           Fedwire® Participant
                                           Details
                                           Name, Location and
                                           Routing Information
                                           Bank Name: COMMERZBANK AG, NEW YORK BRANCH
                                           Location: NEW YORK, NY
                                           Routing Number: 0260-0804-4
                                           Telegraphic Name: COMMERZBANK NYC
                                           Revised: September 23, 2011
                                           Book-Entry Securities: Eligible
                                           Funds: Eligible

                                           Back To Results New search (searchFedwire.html) Revise
                                           search (reviseFedwireSearch.html)

                                           The eﬀective date of this Fedwire directory is March 02, 2020.




1 of 1                                                                                                          3/3/20, 4:54 PM
FRFS: Fedwire Participant Details
                       Case    1:20-mc-00131-VSB             https://www.frbservices.org/EPaymentsDirectory/detailFedwire.ht...
                                                   Document 5-2   Filed 03/04/20 Page 8 of 13



                                        (/index.html)




                                           Fedwire® Participant
                                           Details
                                           Name, Location and
                                           Routing Information
                                           Bank Name: DEUTSCHE BANK TRUST CO. AMERICAS
                                           Location: NEW YORK, NY
                                           Routing Number: 0210-0103-3
                                           Telegraphic Name: DBTCO AMERICAS NYC
                                           Revised: September 9, 2002
                                           Book-Entry Securities: Eligible
                                           Funds: Eligible

                                           Back To Results New search (searchFedwire.html) Revise
                                           search (reviseFedwireSearch.html)

                                           The eﬀective date of this Fedwire directory is March 02, 2020.




1 of 1                                                                                                          3/3/20, 4:54 PM
FRFS: Fedwire Participant Details
                       Case    1:20-mc-00131-VSB             https://www.frbservices.org/EPaymentsDirectory/detailFedwire.ht...
                                                   Document 5-2   Filed 03/04/20 Page 9 of 13



                                        (/index.html)




                                           Fedwire® Participant
                                           Details
                                           Name, Location and
                                           Routing Information
                                           Bank Name: JPMORGAN CHASE BANK, NA
                                           Location: NEW YORK, NY
                                           Routing Number: 0210-0002-1
                                           Telegraphic Name: JPMCHASE
                                           Revised: November 12, 2004
                                           Book-Entry Securities: Eligible
                                           Funds: Eligible

                                           Back To Results New search (searchFedwire.html) Revise
                                           search (reviseFedwireSearch.html)

                                           The eﬀective date of this Fedwire directory is March 02, 2020.




1 of 1                                                                                                          3/3/20, 4:52 PM
FRFS: Fedwire Participant
                      CaseDetails
                              1:20-mc-00131-VSB   Document 5-2https://www.frbservices.org/EPaymentsDirectory/detailFedwire.ht...
                                                                  Filed 03/04/20 Page 10 of 13



                                        (/index.html)




                                           Fedwire® Participant
                                           Details
                                           Name, Location and
                                           Routing Information
                                           Bank Name: BANK OF NOVA SCOTIA
                                           Location: NEW YORK, NY
                                           Routing Number: 0260-0253-2
                                           Telegraphic Name: BK NOVA SCOTIA NYC
                                           Revised: N/A
                                           Book-Entry Securities: Eligible
                                           Funds: Eligible

                                           Back To Results New search (searchFedwire.html) Revise
                                           search (reviseFedwireSearch.html)

                                           The eﬀective date of this Fedwire directory is March 02, 2020.




1 of 1                                                                                                           3/3/20, 4:52 PM
FRFS: Fedwire Participant
                      CaseDetails
                              1:20-mc-00131-VSB   Document 5-2https://www.frbservices.org/EPaymentsDirectory/detailFedwire.ht...
                                                                  Filed 03/04/20 Page 11 of 13



                                        (/index.html)




                                           Fedwire® Participant
                                           Details
                                           Name, Location and
                                           Routing Information
                                           Bank Name: STANDARD CHARTERED BANK LIMITED
                                           Location: NEW YORK, NY
                                           Routing Number: 0260-0256-1
                                           Telegraphic Name: STANDARD CHART
                                           Revised: August 19, 2002
                                           Book-Entry Securities: Eligible
                                           Funds: Eligible

                                           Back To Results New search (searchFedwire.html) Revise
                                           search (reviseFedwireSearch.html)

                                           The eﬀective date of this Fedwire directory is March 02, 2020.




1 of 1                                                                                                           3/3/20, 4:55 PM
FRFS: Fedwire Participant
                      CaseDetails
                              1:20-mc-00131-VSB   Document 5-2https://www.frbservices.org/EPaymentsDirectory/detailFedwire.ht...
                                                                  Filed 03/04/20 Page 12 of 13



                                        (/index.html)




                                           Fedwire® Participant
                                           Details
                                           Name, Location and
                                           Routing Information
                                           Bank Name: SOCIETE GENERALE
                                           Location: NEW YORK, NY
                                           Routing Number: 0260-0422-6
                                           Telegraphic Name: SOCIETE GEN
                                           Revised: N/A
                                           Book-Entry Securities: Eligible
                                           Funds: Eligible

                                           Back To Results New search (searchFedwire.html) Revise
                                           search (reviseFedwireSearch.html)

                                           The eﬀective date of this Fedwire directory is March 02, 2020.




1 of 1                                                                                                           3/3/20, 4:55 PM
FRFS: Fedwire Participant
                      CaseDetails
                              1:20-mc-00131-VSB   Document 5-2https://www.frbservices.org/EPaymentsDirectory/detailFedwire.ht...
                                                                  Filed 03/04/20 Page 13 of 13



                                        (/index.html)




                                           Fedwire® Participant
                                           Details
                                           Name, Location and
                                           Routing Information
                                           Bank Name: UBS AG
                                           Location: NEW YORK, NY
                                           Routing Number: 0260-0799-3
                                           Telegraphic Name: UBS AG NYC
                                           Revised: January 30, 2019
                                           Book-Entry Securities: Ineligible
                                           Funds: Eligible

                                           Back To Results New search (searchFedwire.html) Revise
                                           search (reviseFedwireSearch.html)

                                           The eﬀective date of this Fedwire directory is March 02, 2020.




1 of 1                                                                                                           3/3/20, 4:56 PM
